DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-20 are currently pending in the application.  The rejections of record from the office action dated 23 March 2022 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, the phrases “comparative film” and “comparative outer film” render the claims indefinite because it is unclear what is meant by this and how the films are comparative.  For purposes of this office action, it will be interpreted as any film since any film can be compared and therefore would be considered comparative.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620).
Regarding claims 1-9, 12-17 and 19-20, Compton discloses an article such as a bag or pouch formed from a film comprising a layer that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be irradiated and the film may be non-heat shrinkable (i.e. a film for packaging a product, having a composition comprising a polyethylene, the film being irradiatively crosslinked; high density polyethylene, linear low density polyethylene; comprising a monolayer of one type of polyethylene or a blend of two or more types of polyethylene)(abstract, C1/L1-10, C3/L15-65 C4/L1-45).   Compton teaches orienting the film to improve mechanical properties (C7/L35-50).  Therefore, it is the examiner’s position that it would have been obvious to orient the film to improve the mechanical properties.  Given that the film may be non-shrinkable, it is the examiner’s position that it may have a heat shrink rate of 0% (i.e. 10% or less upon application of heat equal to 90°C; 7% or less upon application of heat equal to 90°C).  Given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically be recyclable.
	Regarding claim 3, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a clarity of at least 95%.  Alternatively, it would have been obvious to make the film have a clarity of at least 95% in order to provide a bag or a pouch that the consumer can see through to the product clearly.
	Regarding claims 4-6, given that the film is identical in structure and composition to the instantly claimed film, it is the examiner’s position that it will intrinsically have a change in apparent shear viscosity substantially constant over an apparent shear rate in the range of 1 s-1 to 100,000 s-1, an outer surface having a cross-link density higher than a comparative film that is not irradiatively cross-linked and an onset of sticking by an outer surface of the film upon exposure to heat sealing conditions of at least 5 to 15°C higher than an outer surface of a comparative film that is not irradiatively cross-linked.
	Regarding claim 9 and 12-16, Compton discloses that the film may be a multilayer film comprising an inner layer and a first outer layer and second outer layer  that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be coextruded (C3/L15-53, C7/L25-35).  It is the examiner’s position that one of the outer layers could be considered the recyclable film and the other could be considered the sealant layer or film (i.e. coextruded multilayered laminate; outer film comprising the recyclable film, a sealant layer or film; wherein the sealant layer comprises a polyolefin; wherein the outer layer and the sealant layer are coextruded; wherein the sealant film comprises at least a polyolefin layer; wherein the outer film and sealant film are laminated by extrusion).
	Regarding claim 17, Compton discloses that the film may have a thickness of 1.5 mils to 20 mils (i.e. overlapping 0.5 mil to 15 mils)(C14/L10-18).
	Regarding claims 19-20, Compton discloses that the bag or pouch may be used for food packaging (C29/L50-C30/L25).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620), as applied to claim 9 above, in view of Gullick (US 2008/0311261 A1).
Regarding claims 10-11, modified Compton discloses all of the claim limitations as set forth above.  Compton discloses that the film may be a multilayer film comprising an inner layer and a first outer layer and second outer layer that may comprise LLDPE, HDPE or both LLDPE and HDPE, wherein the film may be coextruded (i.e. outer high density polyethylene layer and inner high density polyethylene layer further comprising a linear low density polyethylene) (C3/L15-53, C7/L25-35).  Compton does not disclose that the laminate comprises a medium density polyethylene layer positioned between the outer high density polyethylene layer and an inner high density polyethylene layer.
Gullick discloses a pouch for food packaging comprising a multilayer film having a core layer that may comprise MDPE (i.e. a medium density polyethylene layer)(abstract, [0002], [0016]).
Compton and Gullick are analogous art because they both teach about pouches comprising multilayered films for food packaging.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a layer comprising MDPE as the core layer, as disclosed by Gullick, in the pouch of modified Compton because it is well-known to do so and would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result. 
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Compton (US 5,846,620), as applied to claim 12 above, in view of Hefner et al. (US 2007/0011992 A1).
Regarding claims 18, modified Compton discloses all of the claim limitations as set forth above.  Compton does not disclose that the multilayer film further comprises printed indicia.
Hefner discloses that it is well-known to provide printed indicia on plastic bags for packaging food in order to provide information to the consumer ([0005]).
Compton and Hefner are analogous art because they both teach about bags for packaging food.  It would have been obvious to provide printed indicia, as disclosed by Hefner, on the film of modified Compton in order to provide a bag that has the advantage of providing information to the consumer.

Response to Arguments

Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicant argues that “comparative film” and “comparable outer film” are definite because the claim defines them as not irradiatively crosslinked.
Applicant’s argument is unpersuasive given that neither the instant claims nor the instant specification provide a definition for “comparative film” or “comparative outer film”.  In what way are the films comparative?  Are they identical in all ways except that they are not crosslinked?  Are they identical in some ways?  Are they merely any films that are not irradiatively crosslinked?  Are the films crosslinked in a manner other than irradiation?  Therefore, examiner maintains the indefiniteness rejections of claims 5 and 6.
Applicant argues that there is no evidence that the film of Compton may be non-heat shrinkable.
Examiner previously recited C3/L15-65.  Specifically, C3/49-51 states that the film can be non-heat shrinkable.  Given that the film may be non-shrinkable, it is the examiner’s position that it may have a heat shrink rate of 0% (i.e. 10% or less upon application of heat equal to 90°C; 7% or less upon application of heat equal to 90°C).  
Applicant points to the examples of Compton and asserts that they do not meet the limitations of the instant claims.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782